DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 15, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Len Taylor on August 19, 2022.
The application has been amended as follows: 
As per Claim 11
Claim 11, page 72, line 15, “the system block” should read as “the system block group”.

Therefore, the examiner’s amendment of claim 11 reads as follows:
Claim 11
The storage device of claim 10, wherein the memory device further includes a user block group that stores write data and a system block group that stores map data, the map data indicating a mapping relationship between a logical address and a physical address of the write data, and
the memory controller is configured to control the memory device to load the map data to the buffer memory device when the sub firmware is executed, change an address exceeding a preset range among the logical address and the physical address, and control the memory device to store changed map data in the system block group.

As per Claim 12
Claim 12, page 73, lines 8-9, “the system block” should read as “the system block group”.

Therefore, the examiner’s amendment of claim 12 reads as follows:
Claim 12
The storage device of claim 10, wherein
the memory device further includes a user block group that stores write data and a system block group that stores writing pointer information and map data, the writing pointer information indicating a physical address of a page in which the write data is to be stored among a plurality of pages in an open block, and the map data indicating a physical address of an erase page in the open block, and
the memory controller is configured to control the memory device to load the writing pointer information and the map data to the buffer memory device when the sub firmware is executed, change the writing pointer information according to whether the physical address of the page indicated by the writing pointer information corresponds to the physical address of the erase page indicated by the map data, and control the memory device to store the changed writing pointer information in the system block group.



As per Claim 15
Claim 15, page 74, line 1, “a host” should read as “a host device”.

Therefore, the examiner’s amendment of claim 15 reads as follows:
Claim 15
A computing system comprising:
a host device configured to output a booting request, determine whether a booting completion response to the booting request is received during a preset event period after the booting request is output, and output a sub firmware execution request according to a reception result of the booting completion response; and
a storage device configured to execute sub firmware for correcting an error of data related to a power loss, in response to the sub firmware execution request.

As per Claim 17
Claim 17, page 74, lines 20-21, “host device” should read as “the host device”.

Therefore, the examiner’s amendment of claim 17 reads as follows:
Claim 17
The computing system of claim 16, wherein the host device is configured to provide a reset request requesting resetting to the storage device, and determine whether the booting completion response is received after the reset request is provided to the storage device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Singidi et al. (U.S. Patent Application Publication No. 2020/0210280 A1) discloses: A storage device (memory system 710) comprising:
a memory device (memory devices 712-1, 712-2, 712-3, 712-4, 712-5, and 712-6) including a firmware block group (firmware 725) configured to store [] firmware data . . . for performing an operation according to an operation [] provided from a host (host 705. Paragraph [0090]: “host 705 that operates with a memory system 710”.) and [] firmware data  … for correcting an error of data related to power losses (Paragraph [0091]: “The firmware 725 can include code having instructions, executable by the processing device 715, to operate on the memory devices 712-1, 712-2, 712-3, 712-4, 712-5, and 712-6. The instructions can include instructions to execute parity protection for data programmed into multiple memory devices of the memory system 710, as taught herein, where information stored in data pages of a parity group is used to provide data protection to memory system 710 that can handle APL. The parity scheme can be implemented as a RAIN scheme.”
Paragraph [0095]: “The asynchronous power loss status of one or more data pages can include an asynchronous power loss impacted status in which completion of a write operation of the data to a preceding data page in the order is prevented. Such a system can include processing device and firmware. The firmware can he operable with the processing device, for each parity group, to exclude data pages of the parity group, tagged as asynchronous power loss impacted, in a re-construction of data following an uncorrectable error correction code error in writing to a selected data page of the parity group.”
Paragraph [0083]: “A flag set in the metadata of a data page can be used during a UECC data recovery using the RAIN scheme associated with the RAIN mapping table 600. In the example of FIG. 6, assume a UECC error happened on the WL9/SB0/LP data page. In a RAIN recovery process, all the pages within the parity group P0 are read to re-construct the failing page data. While reading WL6/SB0/LP, the flag status is read as two, which identifies that the two previous pages in the same RAIN parity group P0 were impacted by APL and should be excluded from the RAIN data recovery.”
The Examiner finds the firmware 725 executing parity protection for data programmed into memory devices (712-1, 712-2, 712-3, 712-4, 712-5, and 712-6) to provide data protection that can handle asynchronous power loss by flagging the affected data pages of the parity group, then reading the pages within the parity group to re-construct the failing page as disclosed in Singidi teaches the claimed “firmware data . . . for correcting an error of data related to power losses”.), and a user block group configured to store write data (storage device 714).
Feng et al. (International Publication No. WO 2021/154200 A1) discloses: firmware data . . . for correcting an error of data related to power losses (Paragraph [0020]: “In some examples, based on the cause of the firmware corruption of the computing device 101, the data arrangement of the recovery agent can be different. For example, the recovery agent can include a first data arrangement for firmware corruption caused by power surges, blackouts, and/or other electrical events and can have a second data arrangement for firmware corruption caused by shutdown during firmware update.”
Paragraph [0030]: “[0030] In some examples, the recovery sequence can include recovering the corrupted firmware component (e.g., recovering immediately) and rebooting the OS. In some examples, the recovery sequence can include notifying a user to contact a recovery engineer. In some examples, the recovery sequence can include triggering an event log to initialize the firmware recovery by the BIOS.”).
However, the Examiner finds Singidi and Feng do not teach or suggest the claimed “storage device comprising: a memory device including a firmware block group configured to store main firmware data of main firmware for performing an operation according to an operation request provided from a host and sub firmware data of sub firmware for correcting an error of data related to power losses, and a user block group configured to store write data; and a memory controller, in response to a booting request provided from the host, configured to: count a number of previously generated power losses based on data stored in an open block in the user block group in a booted state based on the main firmware data, perform a rebooting operation using the sub firmware data when the number of power losses exceeds a reference number, and execute the sub firmware to correct the error of the data related to the power losses.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 10, the Examiner finds Singidi and Feng do not teach or suggest the claimed “storage device comprising: a memory device including a firmware block group configured to store main firmware data of main firmware for performing an operation according to an operation request provided from a host, and sub firmware data of sub firmware for correcting an error of data related to a power loss; a buffer memory device configured to temporarily store data; and a memory controller configured to control the memory device to load the sub firmware data to the buffer memory device in response to a sub firmware execution request provided from the host, and execute the sub firmware according to the loaded sub firmware data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 10 as allowable over the prior art.  

Regarding independent claim 15, the Examiner finds Singidi and Feng do not teach or suggest the claimed “computing system comprising: a host configured to output a booting request, determine whether a booting completion response to the booting request is received during a preset event period after the booting request is output, and output a sub firmware execution request according to a reception result of the booting completion response; and
a storage device configured to execute sub firmware for correcting an error of data related to a power loss, in response to the sub firmware execution request.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  

	Claims 2-9, 11-14 and 16-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112